PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                  ________

                  No. 14-1467
                  _________

    SANDRA J. BABCOCK; JAMES T. KENAAN, Jr.:
  BRADLEY J. SARVEY; DALE R. LIPAN; SHAWN J.
          KELLY; SAMANTHA PISTORIUS;
 ANTHONY BLUMLING; RANDAL K. CYPHER; CHAD
   NEIGH; TORY A. COYLE; JOSEPH HANCHOSKY;
    DARREN M. KNOX; TODD WALKER; MICHAEL
EMERY; KEVIN POLLACK; RAY SLATER; MICHAEL J.
   SHULER; TRAVIS MACULSKI; LEN THORNLEY;
 JASON PRY; ROBERT D. SEATONL BRUCE W. FAIR;
  LISA VASEY; MICHAEL A. GRAHAM; JOAN MUIR;
MATTHEW L. EDGAR; CHRISTOPHER A. FORINGER;
  DAVID L. NADING; JAMES W. WGANER; EVAN R.
     LONG; JUSTIN F. KRILEY; KELLY J. BUNDY;
  RICHARD ZENTZ, Jr.; SHAUN A. SMITH; RANDY S.
RUSSELL; RYAN REKICH; DAVID C. SUMMERVILLE;
     DESMOND FORINGER; AARON C. SLOBADA;
   KRISTOPHER M. STEIGHNER; MISTY D. HOGAN;
  DAVID K. WINTERS; BEAU SNEDDON; BRANDON
     COUSINS; FRANCIS WALTERS; LISA MARIE
       ZALUDEK; COREY RICHARD HELFRICH;
  LANCE NEIGH; MARLENE STINE; QUINTIN GREY;
     TRAVIS TRIMBUR; WILLIAM HILE, JR.; JOHN
   STOJKA; CHRISTPHER HASKINS; DAWN MAIER;
    MARK BOWAN; MATTHEW WAGNER; MARK
GUTSHALL; PATRICK CARLSON; MICHAEL TEXTER;
MICHAEL HASYCHAK; MICHAEL DORONDO; DAVID
 CHRISTIE; MARK BISHOP, CHRISTOPHER REEVES;
     MARK GROSSMAN; RYAN MCCANDLESS;
SPENCER CROUSE; MARK ALLEN BODKIN; REBECCA
 RITZERT; ROGER FEDOKOVITZ; JEFFREY BAILEY;
   SCOTT LEWIS, Individually an on behalf of all those
                 similarily situated,
                                  Appellants

                           v.

           BUTLER COUNTY; JOHN DOES
                   ________

     On Appeal from the United States District Court
        for the Western District of Pennsylvania
                (D.C. No. 2-12-cv-00394)
      District Judge: Honorable Arthur J. Schwab
                        _______

               Argued: May 19, 2015
 Before: FUENTES, GREENAWAY, JR., and SLOVITER,
                   Circuit Judges.

           (Opinion Filed: November 24, 2015)




                           2
Justin L. Swidler, Esq.    [Argued]
Swartz Swidler
1101 Kings Highway North
Suite 402
Cherry Hill, NJ 08034
       Attorney for Appellant

Marie M. Jones, Esq.       [Argued]
Michael R. Lettrich, Esq.
Jones Passodelis
707 Grant Street
Suite 3510, Gulf Tower
Pittsburgh, PA 15219
       Attorney for Appellees

                    ________________

                OPINION OF THE COURT
                   ________________


SLOVITER, Circuit Judge.

This putative class action was initiated by Sandra Babcock, a
corrections officer at the Butler County Prison in Butler,
Pennsylvania. Babcock claims that Butler County failed to
properly compensate her and those similarly situated for
overtime in violation of the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201-209, et seq. The FLSA requires
an employee who works “a workweek longer than forty
hours” to be paid at least one and one-half times the




                             3
employee’s regular rate for the work performed over forty
hours. 29 U.S.C. § 207(a)(1).

This appeal raises the issue of whether a portion of time for
the Butler County Prison corrections officers’ meal periods is
compensable under the FLSA.1 There is no provision of the
FLSA that directly addresses this issue. Two tests have been
suggested by other courts of appeal: one looks to whether the
employee has been relieved from all duties during the
mealtime; the other, more generally adopted, looks to the
party to which the “predominant benefit” of the mealtime
belongs. The District Court noted that this Circuit has not yet
established a test to determine whether a meal period is
compensable under the FLSA. For the reasons set forth
below, this Court will adopt the predominant benefit test and
affirm the District Court.
                              I.

Many of the relevant facts are not disputed. A collective
bargaining agreement (“CBA”) between Butler County and
the employees who work at the Butler County Prison provides
that corrections officers work eight and one-quarter hour
shifts that include a one hour meal period, of which forty-five
minutes are paid and fifteen minutes are unpaid.2 It is the

1
  There is a special provision in the FLSA that covers
employees engaged in fire protection or law enforcement
activities, 29 U.S.C. § 207(k), but none of the parties to this
case has suggested it has any applicability here.
2
  Plaintiffs produced the CBA in this case and made it part of
the record.      Accordingly, the CBA was appropriately
considered on the Rule 12(b)(6) motion below, and is
appropriately considered on this appeal. See Pension Ben.




                              4
lack of compensation for that fifteen minutes that is the
subject of this action. During the meal period, the corrections
officers may not leave the prison without permission from the
warden or deputy warden, and they must remain in uniform,
in close proximity to emergency response equipment, and on
call to respond to emergencies. Plaintiffs claim that as a
result of this meal period policy, the officers cannot run
personal errands, sleep, breathe fresh air, or smoke cigarettes
during mealtime, and if an emergency or unexpected situation
arises, the officers must respond immediately in person, in
uniform, and with appropriate response equipment. Plaintiffs
allege that because of these restrictions, they should be
compensated for the full hour.

Butler County filed a motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6), arguing that the corrections
officers’ meal periods were not compensable work because
the officers received the “predominant benefit” of the meal
period.3 The District Court agreed and dismissed the
complaint. Plaintiffs do not dispute the appropriateness of
applying the predominant benefit test. Rather, they argue that
their pleadings establish a plausible claim for relief under



Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,
1196 (3d Cir. 1993).
3
  A Rule 12(b)(6) “motion to dismiss may be granted only if,
accepting the well-pleaded allegations in the complaint as
true and viewing them in the light most favorable to the
plaintiff, a court concludes that those allegations ‘could not
raise a claim of entitlement to relief.’” Simon v. FIA Card
Servs., N.A., 732 F.3d 259, 264 (3d Cir. 2013) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 554, 558 (2007)).




                              5
either the predominant benefit test or the relieved from all
duties test.
                            II.

The predominant benefit tests asks “whether the officer is
primarily engaged in work-related duties during meal
periods.”4 The majority of the courts of appeals have adopted
this test. See, e.g., Reich v. S. New England Telecomm.
Corp., 121 F.3d 58, 61 (2d Cir. 1997); Roy v. Cty. of
Lexington, 141 F.3d 533, 544-45 (4th Cir. 1998); Bernard v.
IBP, Inc. of Neb., 154 F.3d 259, 264-65 (5th Cir. 1998); Hill
v. United States, 751 F.2d 810, 814 (6th Cir. 1984);
Alexander v. City of Chicago, 994 F.2d 333, 335 (7th Cir.
1993); Henson v. Pulaski Cty. Sheriff Dep’t, 6 F.3d 531, 534
(8th Cir. 1993); Armitage v. City of Emporia, 982 F.2d 430,
432 (10th Cir. 1992); Avery v. City of Talladega, 24 F.3d
1337, 1347 (11th Cir. 1994). Plaintiffs cite only two cases
that purportedly apply the relieved from all duties test:
Kohlheim v. Glynn County5 and Busk v. Integrity Staffing
Solutions, Inc.6 The court in neither case, however, actually
applied that test. Instead, the Eleventh Circuit in Kohlheim
applied its version of the predominant benefit test. 915 F.2d
at 1477 (“The firefighters are subject to real limitations on
their freedom during mealtime which inure to the benefit of
the county; accordingly, the three mealtime periods are
compensable under FLSA regulations for overtime
purposes.”). In Busk, the Ninth Circuit identified the two

4
  Armitage v. City of Emporia, 982 F.2d 430, 432 (10th Cir.
1992) (internal quotation and citation omitted).
5
  915 F.2d 1473 (11th Cir. 1990).
6
    713 F.3d 525 (9th Cir. 2013), rev’d, 135 S. Ct. 513 (2014).




                                 6
tests but explained that “[t]he distinction between the
‘completely relieved from duty’ and ‘predominant benefit’
standards d[id] not matter for th[at] case, which turn[ed] on
whether the activities at issue [we]re compensable ‘work.’”
713 F.3d at 531 n.4. The Supreme Court reversed the Ninth
Circuit’s decision in Busk and focused the analysis on “work”
as defined by the Portal-to-Portal Act. 135 S. Ct. 513. In
any event, the predominant benefit test is uncontroversial in
the case before us—neither party disputes that it is the
appropriate standard. Accordingly, we join our sister Circuits
in adopting the predominant benefit test.

Courts have generally eschewed a literal reading of a
Department of Labor regulation that provides that during a
“bona fide meal period”


             [t]he    employee     must      be
             completely relieved from duty for
             the purposes of eating regular
             meals. . . . The employee is not
             relieved if he is required to
             perform any duties, whether
             active or inactive, while eating.
             For example, an office employee
             who is required to eat at his desk
             or a factory worker who is
             required to be at his machine is
             working while eating.




                              7
29 C.F.R. § 785.19(a).7 Instead, courts have assessed the
totality of the circumstances to determine, on a case-by-case
basis, to whom the benefit of the meal period inures. Most
courts derive this approach from Supreme Court precedent
holding that “[w]hether time is spent predominantly for the
employer’s benefit or for the employee’s is a question
dependent upon all the circumstances of the case.” Armour &
Co. v. Wantock, 323 U.S. 126, 133 (1944), superseded on
other grounds, Portal-to-Portal Act of 1947, Pub. L. No. 80-
49, 61 Stat. 84, codified at 29 U.S.C. §§ 251-262.
Thus, the predominant benefit test is necessarily a fact-
intensive inquiry. For some courts, whether the employee is
free to leave the premises is of particular importance. Others
emphasize the number of interruptions to which the
employees are subject. As the Eleventh Circuit has stated,
“the essential consideration in determining whether a meal
period is a bona fide meal period or a compensable rest period
is whether the employees are in fact relieved from work for
the purpose of eating a regularly scheduled meal.” Kohlheim,
915 F.2d at 1477.
Here, although Plaintiffs face a number of restrictions during
their meal period, the District Court correctly found that, on
balance, these restrictions did not predominantly benefit the


7
  In evaluating the effect of these regulations, it is significant
to keep in mind that the Supreme Court has commented that
interpretive regulations issued by the Secretary of the
Department of Labor under the FLSA do not have the force of
law; the regulations “constitute a body of experience and
informed judgment to which courts and litigants may properly
resort for guidance.” Skidmore v. Swift & Co., 323 U.S. 134,
140 (1944).




                                8
employer. In comparison to the cadre of case law addressing
mealtime compensability in the law enforcement context, the
allegations in Plaintiffs’ complaint do not suffice. For
example, the corrections officers here could request
authorization to leave the prison for their meal period and
could eat lunch away from their desks. In Alexander v. City of
Chicago, in contrast, police officers were required to receive
permission to take a meal period and were not permitted to
read “nondepartmental publications.”8
Another factor to consider is the existence of the CBA. We
find helpful the decision of the Seventh Circuit in Leahy v.
City of Chicago, a case initiated by Chicago police officers
seeking overtime pay.9 The Seventh Circuit, like in the case
before us, had before it a CBA between the employees and
the employer. In that case, the City of Chicago faced an
action brought by Chicago police officers seeking overtime
pay. In affirming the district court, the Seventh Circuit held
that the CBA sufficiently protected the officers’ right to
overtime compensation. In this case, although the CBA is
silent on the compensability of the fifteen-minute period, it
provides corrections officers with the benefit of a partially-
compensated mealtime and mandatory overtime pay if the
mealtime is interrupted by work. As the Seventh Circuit
stated, “[t]he FLSA requires no more.”10 The CBA, then,
assumes “that generally an officer is not working during a
meal period, but provides for appropriate compensation when
an officer actually does work during the meal.”11

8
994 F.2d at 335.
9
  96 F.3d 228 (7th Cir. 1996).
10
   Id. at 232 (citing Alexander, 994 F.2d at 345 (Bauer, C.J.,
dissenting)).
11
   Id.




                              9
The Dissent argues that we have “disregard[ed] Supreme
Court precedent,” inappropriately focused on a “red herring”
(the CBA), and relied upon a “factually inapposite and legally
outdated” case in our “misguided approach” to this case.
Dissenting Op. at 1, 7. In reality, our approach is consistent
with the weight of precedent, considers the CBA as one
relevant—though not dispositive—factor, and merely comes
to a different conclusion regarding the predominant benefit of
the corrections officers’ uninterrupted mealtime period under
the totality of the circumstances. Although we find the
Seventh Circuit’s analysis in Leahy useful for comparison, the
Dissent is correct that the instant case is distinguishable,
which is why, unlike the Leahy court, we do not hold that
“the [collective bargaining] agreement is a defense to liability
under the FLSA.” Leahy, 96 F.3d at 232 (emphasis added).
Nor have we “conflate[d] contractual rights with statutory
ones.” Manning v. Boston Med. Ctr. Corp., 725 F.3d 34, 52
n.9 (1st Cir. 2013). Rather, we consider the agreed-upon
characterization of the fifteen-minute unpaid meal break as a
factor in analyzing to whom the predominant benefit of the
period inures.

We have been advised at argument that the CBA is soon to
expire. During the collective bargaining for the new contract,
the parties will have a fresh opportunity to consider the issue
of compensation for the fifteen minutes at issue in this case.
It has been noted by the Supreme Court that employers and
employees may make “reasonable provisions of contract or
custom governing the computation of work hours where
precisely accurate computation is difficult or impossible.”
Tenn. Coal, Iron & R. Co. v. Muscoda Local No. 123, 321
U.S. 590, 603 (1944), superseded by statute on other




                              10
grounds, Portal-to-Portal Act of 1947, Pub. L. No. 80-49, 61
Stat. 84, codified at 29 U.S.C. §§ 251-262.

Although the District Court decided this case on the
pleadings, there has been, unlike in Alexander, “sufficient
development of the facts to enable a capable application of
the appropriate predominant benefit standard, including a
determination of whether the officers are unable to pass the
mealtime comfortably because their time or attention is
devoted primarily to official responsibilities.” 994 F.2d at
339. Here, even accepting all of Plaintiffs’ allegations as
true, we do not find that the officers were “primarily engaged
in work-related duties” during the daily, agreed-upon fifteen
minutes of uninterrupted mealtime. Armitage, 982 F.2d at
432 (citing Lamon v. City of Shawnee, 972 F.2d 1145, 1157
(10th Cir. 1992)). As a result, we find that they receive the
predominant benefit of the time in question and are not
entitled to compensation for it under the FLSA.

For the foregoing reasons, we hold that Plaintiffs’ claims
under the predominant benefit test fail to state a claim upon
which relief can be granted. We will accordingly affirm the
District Court’s order granting Butler County’s motion to
dismiss.




                             11
GREENAWAY, JR., Circuit Judge, dissenting.

       Today the Majority holds that Plaintiffs’ Fair Labor
Standards Act (“FLSA”) claims should be dismissed based
upon a flawed application of the predominant benefit test.
Specifically, the Majority erroneously concentrates on
whether, under the parties’ collective bargaining agreement
(“CBA”), Plaintiffs are currently paid for a portion of their
meal period. The Majority thereby disregards Supreme Court
precedent on the definition of work. Indeed, Plaintiffs’
current contractual compensation, upon which the Majority
focuses, is a red herring that improperly detracts from the
factual allegations in the Complaint.1

1
  As an initial matter, to the extent the Majority relies on CBA
compensation provisions in its decision to dismiss Plaintiffs’
Complaint, the Supreme Court has instructed that (1) the
FLSA takes precedence over CBAs, and (2) a CBA standing
alone may not control an FLSA claim. See Barrentine v.
Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740–41
(1981) (“[C]ongressionally granted FLSA rights take
precedence over conflicting provisions in a collectively
bargained compensation arrangement.”); Skidmore v. Swift &
Co., 323 U.S. 134, 136–37 (1944) (“Whether [a meal period]
falls within or without the [FLSA] is a question of fact [that]
involves scrutiny and construction of the agreements between
the particular parties, appraisal of their practical construction
of the working agreement by conduct, consideration of the
nature of the service, and its relation to the waiting time, and
all of the surrounding circumstances.”). The CBA simply
does not govern statutory rights, nor can it preclude access to
a federal forum. Cf. Alexander v. City of Chi., 994 F.2d 333,
339 n.11 (7th Cir. 1993) (“[W]e are not persuaded by the
        Plaintiffs2 are corrections officers at the Butler County
Correctional Facility who seek compensation for meal periods
that they argue constitute compensable work under the FLSA.
Although the Majority acknowledges the fact-intensive and
circumstance-specific nature of the totality-of-the-
circumstances inquiry under the predominant benefit test, see
Majority Op. at 6, the Majority does not permit the Plaintiffs
in this case to conduct the discovery that would permit them
access to the facts and circumstances to meet that standard.

       Rather, the Majority misconstrues the predominant
benefit standard. Its decision to dismiss relies upon the facts
that Plaintiffs may request authorization to leave the prison
for their meal period, are compensated for the first forty-five
minutes of their hour lunch period, and must be compensated



defendants’ argument that the collective bargaining
agreement between the City and its police officers obviates
the officers’ claim by confirming those parties’ understanding
that meal periods are not working time within the FLSA.
Although a factfinder might consider such an agreement as
one among many factors . . . it certainly does not outright
preclude the officers’ claim.”). Furthermore, it is well
settled—and Defendant concedes—that it is not possible to
contract around federal law. See Appellee’s Br. at 17.
2
  Plaintiff Sandra Babcock moved for conditional collective
action certification of a class of similarly situated corrections
officers, and over fifty other officers joined the proposed
class. However, the District Court dismissed the action
before reaching the collective certification motion.




                               2
if their meal period is “interrupted.”3 See CBA, Article V,
Section 5.1.D.1. Further, the Majority discusses a Seventh
Circuit decision, Leahy v. City of Chicago, 96 F.3d 228 (7th
Cir. 1996), which is inapposite to the instant case, has been
soundly rejected by the two circuits that have considered it,
and has been called into question by subsequent Supreme
Court precedent.4

       The issue before us is not whether Plaintiffs are paid
for the first forty-five minutes of their meal period and paid if
called upon to work during their lunch hour. Nor is the issue
before us whether Plaintiffs may request permission to leave
the prison.5 Instead, it is whether Plaintiffs should be paid
because they allege that they are required to be prepared to

3
  See Majority Op. at 7 (“[T]he corrections officers here could
request authorization to leave the prison for their meal
period.”); id. (“[The CBA] provides corrections officers with
the benefit of a partially-compensated mealtime and
mandatory overtime pay if the mealtime is interrupted by
work.”).
4
 See Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 82
(1998); Manning v. Bos. Med. Ctr. Corp., 725 F.3d 34, 52 n.9
(1st Cir. 2013); Bernard v. IBP, Inc. of Neb., 154 F.3d 259,
264 (5th Cir. 1998).
5
  That Plaintiffs may request permission to leave the prison
during the lunch period should have no influence on the
Court’s decision. There is nothing in the record establishing
the frequency with which Plaintiffs are allowed to leave the
prison. This is precisely the type of fact-gathering that may
be conducted during discovery.




                               3
serve at a moment’s notice for the entirety of the meal period.
As a result of maintaining this readiness to serve Defendant,
Plaintiffs allege that they are subject to a number of
restrictions and prohibitions that greatly limit their movement
and activities. Considered in their totality, these restrictions
create conditions constituting compensable work. As such,
one can only conclude that the Complaint was improperly
dismissed; I therefore respectfully dissent.

I.    Plaintiffs Raise a Plausible Claim that
Uninterrupted Meal Periods Are Compensable Work.

       In their Complaint, Plaintiffs allege that they must
remain in uniform, in the prison, in close proximity to
emergency response equipment, and on call to respond to
emergencies, for the duration of their meal periods. App. 24,
¶ 27. They also allege that they are not permitted to go
outside, sleep, smoke, or run personal errands during this
time. Id. ¶¶ 30, 31, 32.

      “The central issue in mealtime cases is whether
employees are required to ‘work’ as that term is understood
under the FLSA.” Reich v. S. New England Telecomm.
Corp., 121 F.3d 58, 64 (2d Cir. 1997) (citing Henson v.
Pulaski Cty. Sheriff Dep’t, 6 F.3d 531, 533–34 (8th Cir.
1993)). “[T]he [Supreme] Court [has] held that ‘work’ under
the FLSA means ‘physical or mental exertion (whether
burdensome or not) controlled or required by the employer
and pursued necessarily and primarily for the benefit of the
employer and his business.’” Id. (quoting Tenn. Coal, Iron
& R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 598
(1944)). Indeed, “the Court counseled that the determination
of what constitutes work is necessarily fact-bound.” Id.




                               4
(citing Armour & Co. v. Wantock, 323 U.S. 126, 133 (1944);
Skidmore, 323 U.S. at 136–37).

        When courts evaluate which hours should be
compensated as work, “the answer depends [in part] upon the
degree to which the employee is free to engage in personal
activities during periods of idleness.” Skidmore, 323 U.S. at
138 (internal quotation marks omitted). The Supreme Court
has further clarified:

      Readiness to serve may be hired, quite as much
      as service itself, and time spent lying in wait for
      threats to the safety of the employer’s property
      may be treated by the parties as a benefit to the
      employer. Whether time is spent predominantly
      for the employer’s benefit or for the employee’s
      is a question dependent upon all the
      circumstances of the case.

Armour, 323 U.S. at 133.

       Where employees have faced significant restrictions
for the benefit of their employer, meal periods have been
considered compensable work under the FLSA.

       During such periods when “workers [were] restricted
to the site for the purpose of performing valuable security
service for the company,” the Second Circuit found the meal
period to be compensable as work. Reich, 121 F.3d at 65.
Although observing that “the workers perform different
services during meal breaks than throughout the rest of the
day,” the Second Circuit reasoned that “the workers’ on-site
presence [during meals] is solely for the benefit of the
employer and, in their absence, the company would have to




                              5
pay others to perform those same services.” Id. The court
concluded, “[b]y not compensating these workers, [the
employer] is effectively receiving free labor.” Id.

       Similarly, here, Plaintiffs have alleged that they are
required to remain at the correctional facility during their
meal period to be available to assist in security measures.
Indeed, state regulations require certain staffing levels be
maintained at correctional facilities at all times.6 As in Reich,
without Plaintiffs’ presence at the facility during meals,
Defendant could be required to hire others during that time
period. Plaintiffs’ allegations regarding the restrictions on
their movement and activities are sufficient to state a claim
under the FLSA that the meal period is compensable work.

        The Majority distinguishes this case from Alexander v.
City of Chicago—where the Seventh Circuit reversed the
district court’s entry of judgment on the pleadings—based on
the fact that, there, “police officers were required to receive
permission to take a meal period and were not permitted to
read ‘nondepartmental publications.’” Majority Op. at 7.
Although the police officers in Alexander faced additional
prohibitions relating to their personal behavior, they were
subject to several of the same restrictions on activity and
movement that Plaintiffs face here. There, during meal times
the police officers: (1) had to remain within their assigned
district; (2) had to remain in uniform; (3) could not nap or
rest; and (4) were required to respond to emergencies and

6
  See 37 Pa. Code § 95.241. The specific standards set for the
Butler County Correctional Facility are not in the record at
this time; this is another type of fact-gathering that may be
conducted during discovery.




                               6
requests for assistance from the public. 994 F.2d at 334–35.
Here, Plaintiffs: (1) had to remain within the prison; (2) had
to remain in uniform; (3) could not sleep; and (4) were
required to respond to emergencies. App. 24, ¶¶ 27–34. As
in Alexander, Plaintiffs are required to maintain a physical
and mental readiness primarily for the benefit of their
employer. Therefore, the Majority’s reliance on Alexander to
compel a different result here is misplaced.7




7
  Moreover, at oral argument, Plaintiffs represented that
corrections officers face restrictions on reading materials—
another similarity to Alexander which weakens the Majority’s
attempt to distinguish the case. This is a third example of an
area in which factual development should have been allowed.
Nevertheless, the Majority concludes that there has been
“sufficient factual development of the facts to enable a
capable application of the appropriate predominant benefit
standard.” Majority Op. at 9. Plaintiffs, however, are entitled
to a correct application of the predominant benefit standard to
an appropriately developed record. Even if the District Court
had properly determined that the Complaint had been
insufficiently pled, the dismissal still would have been
improper. Rather, because amendment would not have been
futile, Plaintiffs should have been given leave to amend. See
Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir.
2008) (“[I]n the event a complaint fails to state a claim,
unless amendment would be futile, the District Court must
give a plaintiff the opportunity to amend her complaint.”)
Indeed, “[i]t does not matter whether or not a plaintiff seeks
leave to amend.” Id. at 236.




                              7
II.   The Majority’s Reliance on Leahy Is Factually and
Legally Flawed.

        The Majority also relies on Leahy v. City of Chicago to
support its misguided approach in this case. See Majority Op.
at 7. However, Leahy is both factually inapposite and legally
outdated. In Leahy, the Seventh Circuit found that because
“the collective bargaining agreement’s guarantee of overtime
compensation for time worked in excess of eight hours in an
eight-and-one-half hour tour of duty protects Chicago police
officers’ FLSA rights to overtime compensation[,] . . . the
agreement is a defense to liability under the FLSA and the
plaintiffs’ suit cannot succeed.” 96 F.3d at 232. The instant
case is factually dissimilar from Leahy because the CBA here
explicitly precludes the arbitrator from making determinations
concerning compliance with the FLSA. 8 Indeed, the
arbitrator’s ambit here was limited to the scope of the CBA,
and the arbitrator did not reach the question of whether the
FLSA had been violated.9

       Further, Leahy’s holding is questionable post-Wright
because Wright did not address whether the plaintiffs had
exercised a “clear and unmistakable waiver” of their statutory
right to a federal forum. See Wright, 525 U.S. at 81–82.
Indeed, no court of appeals has followed Leahy in the

8
 See Arbitrator’s Decision at 6, 7 (“Simply stated, the CBA
does not authorize an arbitrator to resolve FLSA claims.”; “I
have not reviewed or considered the FLSA in rendering an
Award, and I express no opinion regarding whether or not the
FLSA has been violated.”).
9
    See id. at 6.




                              8
nineteen years since it was issued. Two of our sister circuits
have addressed Leahy, and each has squarely rejected its
holding. The Fifth Circuit dismissed Leahy, noting,“[n]ot
only is the majority position ‘preposterous,’ it completely
ignores the Supreme Court’s decision in Barrentine” because,
“[u]nder Barrentine, [] the plaintiffs’ right to pursue a suit
under the FLSA is completely independent from their rights
under the CBA.” Bernard, 154 F.3d at 263–64 (footnotes
omitted) (quoting Leahy, 96 F.3d at 235) (Cudahy, J.,
dissenting). The First Circuit also rejected the Leahy
analysis, observing that it “conflates contractual rights with
statutory ones.” Manning, 725 F.3d at 52 n.9. Given the
paucity of support for Leahy and the likelihood that its
holding did not survive Wright, the Majority’s reliance on
Leahy to dismiss Plaintiffs’ claims is mistaken.

III.   Conclusion

       In their Complaint, Plaintiffs set forth sufficient
allegations to state a claim that their meal period should be
considered compensable work under the FLSA. For this
reason alone, their claims should not have been dismissed.
Further, while discounting Plaintiffs’ factual allegations, the
Majority decides this matter by overvaluing the CBA’s
compensation provisions—disregarding relevant Supreme
Court precedent in the process. Ending this lawsuit now is
clearly improper. I respectfully dissent.




                              9